DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Election/Restrictions & Status of Claims
Claim(s) 1-8 are examined in this office action of which claims 1-3 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-8, independent claims 1 and 3 were amended with the limitation of “a hardness (HRC) of a core portion of the steel body at a position located 160 mm from a surface of the steel body is 45 HRC or more” (claim 1) and “a hardness (HRC) of a core portion of the chisel at a position located 160 mm from a surface of the chisel is 45 HRC or more”. However, instant specification teaches as follows:
[0032] FIG. 4 is a graph showing a distribution of hardness of a sample in a radial direction.
[0054] In addition, an experiment for confirming a hardness in the core portion in the case of producing chisels was carried out. First, solid cylindrical steel materials having a diameter of 160 mm and compositions shown in Table 2 below were prepared. The steel materials were quenched and then heated to 210° C. to be subjected to tempering, thereby producing samples. For Example A, quenching was carried out by performing oil cooling from 880° C. For Example B, quenching was carried out by performing water cooling from 880° C. For Comparative Examples A and B, quenching was carried out by performing water cooling from 870° C.
[0055] Then, a hardness distribution in a cross section vertical to the axial direction of each sample was measured. The hardness measurement was carried out with a Rockwell hardness tester. FIG. 4 shows results of the measurement.
[0056] In FIG. 4, the abscissa represents the distance from the surface, and the ordinate represents the hardness. With reference to FIG. 4, in steels of the comparative examples that are currently used steels and have DI values less than 600, only surface portions are sufficiently hardened by 

    PNG
    media_image1.png
    723
    950
    media_image1.png
    Greyscale

In addition, Fig. 4 of the instant disclosure is attached with additional lines to determine the minor intervals of the X-axis as 10mm and data points were found at 5mm intervals. This means that the distance from the surface is 5mm inwards for the solid cylindrical steel materials having a diameter of 160 mm or in other words, the surface would be at 160mm since the diameter of the steel is 160 mm. In other a position located 160 mm from a surface of the steel body” as claimed in the instant claims. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, independent claims 1 and 3 were amended with the limitation of “a hardness (HRC) of a core portion of the steel body at a position located 160 mm from a surface of the steel body is 45 HRC or more” (claim 1) and “a hardness (HRC) of a core portion of the chisel at a position located 160 mm from a surface of the chisel is 45 HRC or more” (claim 3). However as shown above, the specification/disclosure teaches that the solid cylindrical steel materials have a diameter of 160 mm. Therefore, it is unclear how “160 mm from a surface” can be considered a “core portion” since 160mm from the surface of solid cylindrical steel having a diameter of 160 mm would also be a surface. Claims 2 and 4-8 are dependents of claims 1 and 3 and thereby also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
US’771
(weight%) 
C
0.40 – 0.45
0.18 – 0.55
Si
0.50 – 0.80
2.0% max
Mn
1.00 – 1.30
2.0% max
S
0.001 – 0.005 
0.04 max
Cr
2.90 – 3.80
3.0% max
Mo
0.20 – 0.40
Mo+W: 0.20% max
Fe + impurity
Balance consisting of iron and one or more unavoidable impurities including 0.020% by mass or less of P
remainder
P: 0.035 max







Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259771 A1 of Vartanov (US’771).
Regarding claims 1, 2 and 7, US’771 {whole document} teaches [0002] “a high strength low alloy steel for the automotive and other industries and method of manufacturing” wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the (Fig. 1, [0007]-[0014], [0025]-[0050]) ranges of various elements of the alloy (C, Si, Mn, S, Cr, Mo, Fe, P) of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach of the claimed equations of DI and α and their ranges of instant claims 1 and 2. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding amendments to claim 1 of “A steel body” (amendments emphasized), prior art teaches that “[0088] The New Steel with the medium carbon weight percentage of 0.30% to 0.45% is applicable for car body structure and safety system components such as anti-crash rods, bars, tubes, gussets, and plates. Another application of the New Steel is suspensions of trucks. [0099] Table 2 shows that New Steel in the full annealed A condition has hardness and ductility that are applicable for cold stamping and fabrication such as cutting, bending, and machining of car body safety and structure components. [0100] Low hardness of A condition and high hardness of N condition and QT condition allows utilizing the following method of making car body structure and safety system components” thereby inferring that the steel can be made into body structures or made into steel parts thereby reading on the instant limitation.
Regarding amendments to claim 1 of “a hardness (HRC) of a core portion of the steel body at a position located 160 mm from a surface of the steel body is 45 HRC or more” (amendments emphasized), please see 112 rejection above. The prior art teaches that its steel has “[0073] The New Steel with carbon concentration in weigh percentage of 0.30% to 0.45% is a deep nitriding composition that is perfect for high precision components. After nitriding by conventional methods, the New Steel has case depth about 0.02 inch to about 0.03 inch, .

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259771 A1 of Vartanov (US’771), and in further view of GB 641302 A of Schoeller-Bleckmann Stahlwerke (GB’302).
Regarding claims 3, 4, 6 and 8, US’771 {whole document} teaches [0002] “a high strength low alloy steel for the automotive and other industries and method of manufacturing” wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the (Fig. 1, [0007]-[0014], [0025]-[0050]) ranges of various elements of the alloy (C, Si, Mn, S, Cr, Mo, Fe, P) of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach of the claimed equations of DI and α and their ranges of instant claims 3 and 4. However, as the prior art US’771 discloses a In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding amendments to claim 3 of “a hardness (HRC) of a core portion of the chisel at a position located 160 mm from a surface of the chisel is 45 HRC or more” (amendments emphasized), please see 112 rejection above. With respect to the core hardness of instant claims 3 and 6, the prior art US’771 teaches that its steel has “[0073] The New Steel with carbon concentration in weigh percentage of 0.30% to 0.45% is a deep nitriding composition that is perfect for high precision components. After nitriding by conventional methods, the New Steel has case depth about 0.02 inch to about 0.03 inch, surface hardness HRC about 61 to about 63, and core hardness HRC about 45 to about 46.” This infers that the core hardness of the steel is about 45 to about 46 and since the prior art teaches of nitriding the surface to increase the hardness of the surface and the prior art does not teach of any within core variation of the hardness, one would expect the core hardness to be same throughout and therefore would be same regardless of where it is being measured and thereby reading the claimed limitation of the instant claims.
However, it is noted that the prior art US’771 does a chisel constituted by the steel as required by the instant claims. 
GB’302) {whole document} teaches {abstract, page 2 of patent: line 20-28) steels and shanks, chisels made from it wherein the steel has a {page 1 of patent: line 45 - page 2 of patent: line 4). (GB’302 page 2: 5 – 20) “Steels of substantially the same composition as that of the present invention have already been proposed for the manufacture of hot-working tools such as press moulds, extrusion chill moulds and swages, and also for machine parts and structural members o:f all kinds which are required to exhibit, in thicknesses above 40 to 50 millimetres up to the stoutest dimensions, a completely continuous uniformity. It is not however obvious from these proposals that such steels would be suitable for the manufacture of shanks for tools equipped with hard metal, and would fulfil the fundamental requirements thereof.” (GB’302 page 2: 20 – 28) “The use of this steel is however not limited to rock drills, coal-cutting chisels and similarly stressed tools armoured with hard metal, but is also applicable with advantage to other tools which are to be operated on before being armoured with hard metal, but which must subsequently be of great strength.”  It is noted that steels of GB’302 has compositions that overlap with the steel composition of US’771. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’771 and use as a chisel as suggested by GB’302 since one skilled in the art recognizes that chisels can be made from steel, GB’302 provides the guidance that (GB’302 page 2: 20 – 28) “The use of this steel is however not limited to rock drills, coal-cutting chisels and similarly stressed tools armoured with hard metal, but is also applicable with advantage to other tools which are to be operated on before being armoured with hard metal, but which must subsequently be of great strength.” and the steel of US’771 is [0002] “a high strength low alloy steel” one that has great strength [0010] Ultimate tensile strength from 215 ksi to 340 ksi and good hardness [0073] “surface hardness HRC about 61 to about 63, and core hardness HRC about 45 to about 46” “[0130] From the above, it is 

Regarding claim 5, instant claim recites properties of the chisel after undergone a specific process of “after heating to 600°C” and therefore recites a product-by-process limitation or a capability of the chisel meaning the properties exist after the heat treatment. MPEP provides that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. Since the prior art US’771 and GB’302 teaches a steel and chisel with substantially identical composition (please see claim 3 analysis above), the product of the prior art, chisel made of steel, would read on the product, the chisel, of the instant claim. Additionally, US’771 teaches [0073] that its steel has “surface hardness HRC about 61 to about 63, and core hardness HRC about 45 to about 46” which meets the hardness limitation of the instant claim. Although US’771 teaches [0074] that its steel has “Charpy v-notch impact toughness energy of 8 ft-lb to 32 ft-lb”, “Charpy v-notch impact toughness energy of 6 ft-lb to 26 ft-lb” and “Charpy v-notch impact toughness energy of 4 ft-lb to 22 ft-lb”, it does not specifically recite the property of impact value as claimed in the instant claim. However, since the product of the instant claim is obvious over the prior art (see above), it would be expected that the product of the prior art to have the claimed properties after undergoing the process limitation of “after heating to 600°C”. In addition, US’771 [0065]-[0068] teaches it steel can undergo tempering at a) 350-600°F (176.7-315.6°C), b) 600-950°F (315.6-510°C) and c) 950-1200°F (510-648°C). The heating temperature of instant claim of “600°C” is within the range provided by the prior art. Therefore, since the prior art teaches a substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/21/2020, with respect to the rejection(s) of claims 1-8 under 35 USC 103 over GB 641302 A of Schoeller-Bleckmann Stahlwerke (GB’302) have been fully considered and are persuasive. (Examiner notes that the prior art does not teach the hardness values at specific distance or specific process step similar to the tempering at 210°C) Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and therefore newly found reference to meet the amended limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733